 


114 HR 3348 IH: Providing Rewards for Outstanding Tips to Expose Crimes in Technology Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3348 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Al Green of Texas (for himself, Mr. Poe of Texas, and Mr. Duffy) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To direct the Attorney General to create a special reward program for individuals providing information leading to the apprehension and conviction of persons committing offenses under section 1030 of title 18, United States Code, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Providing Rewards for Outstanding Tips to Expose Crimes in Technology Act of 2015 or PROTECT Act of 2015. 2.Cybercrime reward program (a)In generalThe Attorney General shall establish and publicize a special reward program for individuals providing information leading to the apprehension and conviction of persons committing offenses under section 1030 of title 18, United States Code. 
(b)Authorization of appropriationsThere are authorized to be appropriated $1,000,000 for each of fiscal years 2016 through 2020 to carry out this section.   